04/12/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 22-0004


                                         PR 22-0004
                                                                         FILED
                                                                          APR 1 2 2022
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
 IN RE THE PETITION OF                                                   Atenlontana

 ANDREA MARIE ANTILLON




       Andrea Marie Antillon has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since March 2020.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that, within six rnonths of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this      z_ day of April, 2022.


                                                  For the Court,




                                                                   Chief Justice